Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1-11 are pending in this application [10/5/2021].
Title and Claims 1-10 have been amended [10/5/2021].
Claim 11 has been added [10/5/2021].

Response to Arguments
Applicant's arguments filed 10/5/2021 have been fully considered but they are not persuasive. On page 11, 1st paragraph of Applicant’s Arguments, Applicant argues reference Kida does not disclose to perform any modification in response to any newly acquired image data after the initial settings from the user interface, “in response to newly acquiring image data, set the display time and the display cycle of the image indicated by the newly acquired image data… cause the display to display the image, indicated by the image data and the newly acquired image data, in accordance with the medication of the display time and the display cycle” as recited in independent claim 1, because Kida merely discloses that a display time interval, a display layout, and a total display time for displaying multiple images are able to be set through a user interface.
Examiner respectfully disagrees, because Kida teaches displaying a programming information setting screen after a document is read (i.e. newly acquired image data) and storing the read document image data in a user associated user box for displaying on a user associated digital signage device [col 4, lines 57-67, col 6, lines 19-42].  Further, Kida teaches programming information acceptance screen is displayed in the case where a plurality of original documents have been read (i.e. newly acquired image data) and a plurality of pieces of image data (i.e. the image data) are accordingly stored in the signage-specific storage region associated with the relevant digital signage device [col 6, lines 43-56]. Lastly, Kida teaches programming information acceptance screen also shows a list of a plurality of pieces of image data stored in a signage-specific storage region, therefore selection of the image data to be displayed amongst the image data read (i.e. new acquired image data) and image data previously stored (i.e. the image data) in addition to display interval and display period are updated and displayed [Fig 13, col 8, lines 55-60, col 12, line 49-col 13, line 9]. Thus, Kida does teach “in response to newly acquiring image data, set the display time and the display cycle of the image indicated by the newly acquired image data… cause the display to display the image, indicated by the image data and the newly acquired image data, in accordance with the medication of the display time and the display cycle” as recited in independent claim 1 since Kida teaches setting a new document read and previously stored documents to be displayed based on a display interval and period.
The above response is applied to independent claims 9 and 10 and those dependent from independent claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kida (US-9,888,133).
As to Claim 1, Kida teaches ‘A display control apparatus comprising: a processor that acquires image data [Fig 1 (110), col 3, lines 20-26, col 6, lines 20-23 – image forming apparatus includes image reading section that reads an original document and sends to digital signage devices]; a memory that saves a display time of an image indicated by the image data and a display cycle of the image indicated by the image data, in association with each other [Fig 1 (160), col 4, lines 57-67, col 8, lines 1-54 – storage section stores the programming information generated based on display setting or so on for the plurality of pieces of image data stored as a setting of programming information including a display interval (i.e. display time) and display period (i.e. display cycle) associated with user associated user boxes]; wherein the processor is configured to: in response to newly acquiring image data, set the display time and the display cycle of the image indicated by the newly acquired image data, according to a number of images to be displayed, and the display times and the display cycles of the images to be displayed [Figs 1 (103), 3 (S12-S16), 8A, 8B, col 6, lines 19-56, col 8, lines 1-54 – acceptance section accepts a setting of programming information after receiving and storing a read original document in accordance with the number of pages to be displayed and their display order of a plurality of original documents have been read (i.e. newly acquired image data) and a plurality of pieces of image data (i.e. the image data) are accordingly stored in the signage-specific storage region associated with the relevant digital signage device]; cause an external apparatus to display the display time and the display cycle of the image indicated by the newly acquired image data and set by the setting unit [Figs 1 (140, 150), 8A-8B, 13, col 7, lines 42-65, col 8, lines 55-60, col 9, lines 26-43, col 12, line 49-col 13, line 9 – touch panel or operating section designates the pieces of image data read and previously stored based on the set programming information to be displayed on the display section of the digital signage device]; receive a modification of each of the display time and the display cycle displayed on the external apparatus [Figs 1 (140, 150), 13, col 6, lines 26-56, col 9, lines 36-43, col 12, line 49-col 13, line 9 – set of image data and programming information is stored in each signage-specific storage regions where an operator can easily change the contents of programming information later using touch panel or operating section]; and cause the display to display the image, indicated by the image data and the newly acquired image data, in accordance with the modification of the display time and the display cycle [Figs 1 (102), 13, col 8, lines 55-60, col 12, line 49-col 13, line 9 – operation control section allows the display section to display, based on the selected image data read, image data previously stored and programming information stored, a preview image indicating a display screen to be displayed]’.  

Further, in regards to claim 9 the display control apparatus of claim 1 performs the program on the non-transitory computer readable medium of claim 9.
Further, in regards to claim 10, the display control apparatus of claim 1 includes the structure for means for display control apparatus of claim 10.

As to Claim 7, Kida teaches ‘wherein if the number of images to be displayed is equal to or above a predetermined threshold value, the processor partitions a display region of the display into a plurality of sub-regions and causes images of different image data to be respectively displayed on the partitioned sub-regions [Fig 7B, col 7, lines 30-57 – when one or more pieces of image data (i.e. predetermined threshold value equals one) selected to be displayed, a display region is divided into subregions in which the one or more pieces of image data are displayed thereon]’.  

As to Claim 8, Kida teaches ‘wherein the processor causes an image indicated by the image data that satisfies a predetermined condition to be displayed on the sub-region [Fig 7B (d10), col 7, lines 30-57 – as indicated on the image data setting screen, displaying a selected image set (i.e. predetermined condition) in its corresponding subregion]’.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kida (US-9,888,133) in view of Soeda (JP-2008-135994).
As to Claim 2, Kida teaches all of the claimed elements/features as recited in independent claim 1. Kida does not disclose expressly ‘wherein the processor acquires information on a user who has provided the acquired image data, and wherein the processor receives the modification of each of the display time and the display cycle, displayed on the display, on a per piece basis of the information on the user within a predetermined range, concerning the image indicated by the newly acquired image data’.
Soeda teaches ‘wherein the processor acquires information on a user who has provided the acquired image data, and wherein the processor receives the modification of each of the display time and the display cycle, displayed on the display, on a per piece basis of the information on the user within a predetermined range, concerning the image indicated by the newly acquired image data [par 0008, 0010, 0014, 0023-0028 – receiving priority of each image from a user (i.e. user information), where the user can change the display period and time limit for each image of the entire slide show for each priority based on the number of sheets (i.e. predetermined range)].
Kida and Soeda are analogous art because they are from the same field of endeavor, namely displaying image data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include changing a display time per image, as taught by Soeda. The motivation for doing so would have been to automatically configuring a slide show which can be viewed within a predetermined time by selecting an image having a high priority. Therefore, it would have been obvious to combine Soeda with Kida to obtain the invention as specified in claim 2.  

As to Claim 3, Soeda teaches ‘wherein the processor limits the modification of each of the display time and the display cycle of the image indicated by the newly acquired image data, in response with the information on the user [par 0008, 0010, 0014-0015 – the maximum number of images which can be selected and set as priority time has a limit of time based on the entire slide show set by the user]’. 
Kida and Soeda are analogous art because they are from the same field of endeavor, namely displaying image data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include changing a display time per image, as taught by Soeda. The motivation for doing so would have been to automatically configuring a slide show which can be viewed within a predetermined time by selecting an image having a high priority. Therefore, it would have been obvious to combine Soeda with Kida to obtain the invention as specified in claim 3.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kida (US-9,888,133) in view of Tanaka et al. (US-2007/0291303).
As to Claim 4, Kida teaches all of the claimed elements/features as recited in independent claim 1. Kida does not disclose expressly ‘wherein the processor does not display the image indicated by the image data that satisfies a predetermined condition if a number of images to be displayed is equal to or above a predetermined threshold value’.
Tanaka teaches ‘wherein the processor does not display the image indicated by the image data that satisfies a predetermined condition if a number of images to be displayed is equal to or above a predetermined threshold value [par 0233-0235, 0238 – if a display capacity is secured for display images (i.e. predetermined threshold), overwriting an oldest display image with a new downloaded image, thus preventing the oldest image to be displayed]’.
  Kida and Tanaka are analogous art because they are from the same field of endeavor, namely displaying image data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include overwriting an oldest display image, as taught by Tanaka. The motivation for doing so would have been to effectively preventing newer image data from disappearing on the display. Therefore, it would have been obvious to combine Tanaka with Kida to obtain the invention as specified in claim 4.  

As to Claim 5, Tanaka teaches ‘wherein the processor does not display the image indicated by the image data that is saved on the memory and that is older than a predetermined period of time from a date and time of acquisition of the image data [par 0233-0235, 0238 – if a display capacity is secured for display images (i.e. predetermined threshold), overwriting an oldest display image with a new downloaded image, thus preventing the oldest image to be displayed]’.  
Kida and Tanaka are analogous art because they are from the same field of endeavor, namely displaying image data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include overwriting an oldest display image, as taught by Tanaka. The motivation for doing so would have been to effectively preventing newer image data from disappearing on the display. Therefore, it would have been obvious to combine Tanaka with Kida to obtain the invention as specified in claim 5.  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kida in view of Soeda and Tanaka and further in view of the prior art searched and/or cited does not teach nor render obvious the combination of limitations including “wherein the processor acquires information on a user who has provided the acquired image data, wherein the processor sets a priority of the image indicated by the newly acquired image data in response to the information on the user, and wherein the processor does not display the image having the priority below a predetermined threshold value” as recited in dependent claim 6 and “wherein the processor sets a priority of the image indicated by the newly acquired image data, and wherein the processor does not display the image having the priority that is below a predetermined threshold value” as recited in dependent claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677